Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-16-00607-CV

                                     TOLL BROTHERS, INC.,
                                           Appellant

                                                  v.

                       BUILDERS FIRST SOURCE-SOUTH TEXAS, L.P.,
                                        Appellee

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015-CI-13962
                               Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: January 4, 2017

DISMISSED

           Appellant has filed an unopposed motion to dismiss this appeal. We grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellant. See id.

42.1(d).

                                                   PER CURIAM